Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered.  


Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
                The claimed invention recites the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG). Some of the relevant claimed limitations include:  receiving a request for a web page from a client device, ‘in response to the request, selecting an advertisement…’, ‘receiving…the logged event data’, 
	This judicial exception is not integrated into a practical application. The additional elements of a client device/server/network/processor represent generic computing elements. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a client device/server/network/processor represent generic computing elements. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  




 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20.



Response to Arguments
Applicant’s arguments have been fully considered. Applicant argues with substance:

			Step 2A, Prong One: claims do not recite a judicial exception
In response, Examiner respectfully disagrees.
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   The claimed invention recites the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG). Some of the relevant claimed limitations include:  receiving a request for a web page from a client device, ‘in response to the request, selecting an advertisement…’, ‘receiving…the logged event data’, 

			Claimed invention is similar to DDR Holdings, and is therefore patent-eligible			Claimed invention “addresses a challenge particular to computing devices on a network”
In response, Examiner respectfully disagrees. The instant claimed invention and DDR Holdings have different fact patterns, and therefore the two are not analogous. The subject claim considered by the DDR Court pertained to a visitor of a host's website clicking on an advertisement for a third-party product displayed on the host's website, whereby the visitor is no longer being transported to the third party's website. In DDR, instead of losing visitors to the third-party's website, the host website can send its visitors to a web page on an outsource provider's server that incorporates "look and feel" elements from the host website, and provides visitors with the opportunity to purchase products from the third-party merchant without actually entering that merchant's website. Id. at 1257-58.                                                                                                                             Here, in contrast to the claims of DDR Holdings, the present claims are not necessarily rooted in computer technology to solve Internet-centric problems. See DDR Holdings, 773 F.3d at 1257.  Unlike DDR Holdings, Appellant's device is not claimed as solving or otherwise addressing an Internet-centric problem, but rather is directed to an abstract idea as discussed supra.

			Step 2A, Prong Two: claims integrate any alleged judicial exception into a practical application
			claims provide a technique that is dynamic and increases the effectiveness and accuracy of determining a level of exposure of an advertisement.
			claims provide for improvements to the technical field of accurately and fairly operating an online advertising market
			Applicant points to Specification, para 44-45, para 68-69, para 37
In response, Examiner respectfully disagrees that the claims integrate any judicial exception into a practical application. There are no additional elements that reflect an improvement in the functioning of the computer, or an improvement to another technology/technical field; there are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Examiner notes that increasing the effectiveness and accuracy of “determining a level of exposure of an advertisement” / optimizing an online advertising market pertain to business practice optimizations, not to an improvement to another technology/technical field. Applicant’s Spec, paras 44-45 describe accurately measuring both the market value of each impression for publishers, and the advertising effectiveness for advertisers; the paras also describe a dwell-time based pricing model, that can “more accurately reflect the true expected market value of each publisher impression, and thereby facilitate fair and effective contract pricing for both publishers and advertisers”. Para 37 describes dwell-time advertising information that can “provide improved fairness to both publishers and advertisers”. Para 68-69 describe accounting for user engagement with advertising content by measuring the dwell time on a web page/utilizing the dwell time as a basis for determining advertising cost, and an approach that can “account for the amount of time spent by the user during the pageview, and thus provides an improved mechanism for handling online advertising”. The descriptions in the paras above pertain to business practices/goals, and to optimizing these business practices. There is no technical evidence/technical 

			Step 2B: claimed invention is similar to Bascom, and is therefore patent-eligible.
			Applicant points to the Specification, para 37, 45, 69
In response, Examiner respectfully disagrees that the claimed invention is similar to Bascom. In response, the Examiner respectfully disagrees. The instant claimed invention and Bascom have different claim sets and different fact patterns, and therefore the two are not analogous. Furthermore, in Bascom, the Courts concluded that the claim limitation takes as an “ordered combination” under step two are an inventive concept, sufficient for patent eligibility under 35 USC 101. When considered as an ordered combination, the Federal Circuit concluded the claims provided "an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces." Id. Because of the ordered combination elements, the claims in Bascom were considered to improve the functionality of the computer, and thus amounted to significantly more under step two of the Alice analysis. Contrary to Bascom, the instant claimed invention, when implemented, does not improve the functionality of the computer nor does it improve a technology/technical field.  The present claims recite an abstract idea using additional elements that are generic computing components as discussed supra, or at best, improving an abstract idea - not an inventive concept. As discussed above, the Specification – including paras 37, 45, 69, does not include technical support/technical evidence of improvements to another technology/technical field, or improvements to the computing device itself. There is no technical evidence/technical support in the Applicant's Specification of technical improvements or of a technical solution to a technical problem. 

			Generic computers do not perform the operations as recited in the claims.
In response, Examiner respectfully disagrees that the computing elements used to implement the claimed invention do not represent generic computing elements.  Claim 1 includes the additional elements of a client device/server/network/processor, which represent generic computing elements. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Independent claim 10 is implemented using only generic components of a networked computer system. Therefore, the claim is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claim is not patent eligible. Independent claim 16 is implemented using only generic components of a networked computer system. Therefore, the claim is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claim is not patent eligible. Remaining dependent claims 2-9, 11-15, 17-20 include the additional limitation of a “second” client device, which represents a generic computing element; it does not, alone or in combination with the additional elements, represent significantly more than the abstract idea itself, nor does it integrate the judicial exception into a practical application. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
3/19/2021